t c memo united_states tax_court phillip m wenger c p a a sole_proprietor petitioner v commissioner of internal revenue respondent docket no filed date phillip m wenger pro_se roger p law for respondent memorandum opinion armen special_trial_judge respondent determined a deficiency in petitioner's federal excise_tax under sec_4971 for the taxable_year in the amount of dollar_figure as well as an addition_to_tax under sec_665l1 a for failure to timely file an excise_tax return in the amount of dollar_figure the sole issue for decision is whether petitioner’s money_purchase_pension_plan satisfied the minimum_funding standards of sec_412 we hold that it did not background this case was submitted fully stipulated under rule and the facts stipulated are so found petitioner resided in san francisco california at the time that his petition was filed with the court petitioner is a certified_public_accountant who operates a sole_proprietorship petitioner adopted the phillip m wenger self-employed retirement money purchase plan the wenger plan in thereafter in date petitioner adopted an updated version of the wenger plan using a prototype money purchase plan offered by charles schwab and co inc charles schwab in all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar there is no indication that petitioner applied for waiver of the minimum_funding standards on the ground of business hardship as provided under sec_412 in any event petitioner has not raised the question of whether a valid waiver under sec_412 existed and we do not consider that matter petitioner concedes that if a funding deficiency exists with respect to his money_purchase_pension_plan for then he is liable for the addition_to_tax for failure to timely file an excise_tax return date the internal_revenue_service issued a favorable determination_letter to charles schwab for the prototype standardized money_purchase_pension_plan adopted by petitioner in date petitioner adopted a further updated version of the wenger plan again using a prototype money purchase plan offered by charles schwab the wenger plan was in effect for petitioner’s tax_year petitioner is the employer who sponsors the wenger plan and is responsible for funding it the wenger plan is a gualified plan subject_to the minimum_funding standards of sec_412 the wenger plan has a plan_year ending december and the plan reports on a calendar_year basis on date petitioner filed a form_5558 application_for extension of time to file certain employee plan returns requesting a 2-month extension to file the annual return form 5500-c r for the wenger plan the extension was granted and the form 5500-c r for the wenger plan was therefore due on date petitioner filed form 5500-c r for the wenger plan no later than date on form 5500-c r petitioner reported that pursuant to sec_412 the required_contribution to the wenger plan was dollar_figure petitioner made the reguired contribution on date on form 5500-c r petitioner designated the entire dollar_figure contributed as paid for the plan_year petitioner reported income and expense in respect of his sole_proprietorship on a schedule c profit or loss from business to his form_1040 on a calendar_year basis he applied for both an automatic 4-month extension and an additional extension of time to file his federal_income_tax return for the extensions were granted and petitioner’s federal_income_tax return was therefore due on monday date on his federal_income_tax return petitioner deducted the entire dollar_figure as a contribution to the wenger plan petitioner did not file a form_5330 return of initial excise_taxes related to pension and profit-sharing_plans for in the notice_of_deficiency respondent determined that for the year in issue an accumulated_funding_deficiency of dollar_figure existed for the wenger plan respondent further determined that as the plan’s sponsor and person responsible for making the contributions petitioner was liable for an excise_tax equal to percent of the funding deficiency pursuant to sec_4971 and that petitioner was liable for an addition_to_tax under sec_6651 for failure to timely file form_5330 for the wenger plan discussion sec_412 requires generally that an employer who sponsors a qualified_retirement_plan such as a money purchase plan must satisfy the minimum_funding_standard for such plan for each plan_year in order to meet the minimum_funding_standard the plan must not have an accumulated_funding_deficiency for the plan_year see sec_412 to determine whether an accumulated_funding_deficiency exists for any year pension_plan costs and liabilities are compared to employer contributions through the funding_standard_account at the end of each plan_year the employer will have satisfied its minimum_funding obligation if the aggregate charges to the account determined on a cumulative basis do not exceed the aggregate credits any excess is an accumulated_funding_deficiency sec_4971 imposes on the employer responsible for making the required contributions a 10-percent excise_tax on any accumulated_funding_deficiency as defined in sec_412 existing for any plan_year the imposition of the excise_tax under sec_4971 is mandatory if there is an accumulated_funding_deficiency for any plan_year see 92_tc_291 aff931_f2d_418 6th cir the parties agree that for the wenger plan_year ending date petitioner was required to make contributions in the amount of dollar_figure and that petitioner’s failure to make a timely contribution would result in an accumulated_funding_deficiency in such amount the only issue is whether petitioner made a timely contribution for the year sec_412 b a provides in pertinent part that the funding_standard_account shall be credited with the amount considered contributed by the employer to or under the plan for the plan_year emphasis added as applicable to a money purchase plan sec_412 b provides any contributions for a plan_year made by an employer after the last day of such plan_year but not later than two and one-half months after such day shall be deemed to have been made on such last day for purposes of this subparagraph such two and one-half month period may be extended for not more than six months under regulations prescribed by the secretary sec_11_412_c_-12 temporary income_tax regs fed reg date automatically extends the 2-month period by another months for a total of months thus an employer’s contributions are credited to the plan’s funding_standard_account for a particular plan_year if the contributions are made within months after the last day of the plan_year if in the absence of a waiver see supra note the employer makes a contribution beyond the 2-month period the contribution is untimely thus resulting in an accumulated_funding_deficiency in petitioner’s case the 2-month period expired on date petitioner made the contribution on date petitioner contends that no accumulated_funding_deficiency existed for the wenger plan’s year because the plan provided the employer_contribution for each plan_year shall be delivered to the custodian not later than the due_date for filing the employer’s income_tax return for its fiscal_year in which the plan ends including extensions thereof petitioner points out that he made the required contributions to the wenger plan on or before date the due_date of his income_tax return including extensions thereof petitioner contends that because the prototype_plan document sponsored by charles schwab the plan adopted by petitioner as the wenger plan received a determination_letter approving the language of the plan the language of the plan should control whether a timely contribution was made we disagree the minimum_funding standards appear in sec_412 and are not a qualification requirement of sec_401 thus the cf sec_11_412_c_-12 temporary income_tax regs fed reg date providing the rules of this section relating to the time a contribution to a plan is deemed made for purposes of the minimum_funding_standard under sec_412 are independent from the rules contained in section continued failure to meet the minimum_funding standards does not disqualify a plan as a corollary determination letters do not deal with minimum_funding standards the procedures for the issuance of determination letters are set out in sec_601_201 statement of procedural rules pursuant to sec_601_201 statement of procedural rules a determination_letter may be issued involving the provisions of sec_401 sec_403 sec_405 and sec_501 generally with respect to the initial qualification of certain plans the initial exemption from federal_income_tax under sec_501 of trusts forming a part of a qualified_plan the deductibility of employer contributions under sec_404 and amendments curtailments or terminations of such plans and trusts however determination letters do not include determinations relating to other matters pertaining to plans or trusts specifically including issues under sec_412 see sec_601_201 statement of procedural rules thus a plan may be deemed qualified and receive a favorable determination_letter but fail to satisfy the minimum_funding_standard of sec_412 therefore even if the language of the wenger plan was approved regarding the continued a relating to the time a contribution to a plan is deemed made for the purposes of claiming a deduction for such contribution under sec_404 requirements of sec_401 such language cannot serve to turn an otherwise late contribution into a timely one notwithstanding the foregoing petitioner relies on irs publication retirement plans for the self-employed pub for the proposition that for the purpose of minimum_funding standards contributions can be retroactively applied to the previous year if the contributions are made by the due_date of the employer’s return plus extensions although pub does provide that the last date for contribution to a plan such as the wenger plan is the due_date of the employer’s return plus extensions that language appears under the heading contributions and deals with the deductibility of such contributions by the employer sec_404 provides and pub states that a contribution is deemed timely and hence deductible if made by the due_date of the employer’s return including extensions thereof cf sec_11_412_c_-12 temporary income_tax regs fed reg date notably similar language does not appear in pub under the heading of minimum_funding requirements rather the portion of the publication dealing with the minimum_funding_standard of sec_412 specifically states that contributions to a plan will not be considered timely for the purpose of the minimum_funding_standard if made any later than months after the end of the plan_year in essence sec_404 -- - dealing with deductibility and sec_412 dealing with the minimum_funding_standard provide for different periods within which a contribution must be made in order to be timely and pub restates those different periods even if pub could be construed to suggest that a contribution will be deemed timely for minimum_funding_standard purposes if made by the due_date of the employer’s return plus extensions it is clear that the sources of authoritative law in the area of federal taxation are the relevant statutes regulations and judicial decisions and not informal publications issued by the internal_revenue_service see zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir 59_tc_456 see also 381_us_68 330_f2d_91 9th cir affg tcmemo_1963_196 51_tc_932 n in other words reliance on an informal irs publication may not be used to justify a reporting position that 1s inconsistent with the operative law see eg 620_f2d_153 7th cir affg tcmemo_1978_426 jones v commissioner tcmemo_1993_358 finally petitioner seeks to have us redress the timing difference between sec_404 and sec_412 in this regard petitioner points out that corporate taxpayers are deemed to make a timely contribution for purposes of sec_412 if plan contributions are made by the due_date of the corporate tax_return including extensions thereof because for corporate taxpayers such date including extensions thereof falls months after the close of the taxable_year see sec_6072 sec_6081 petitioner claims that similar treatment should be given to self-employed taxpayers ie that contributions made by the due_date of a self-employed individual’s return including extensions thereof should be deemed timely for purposes of both sec_404 and sec_412 however it is not within our jurisdiction to change requirements that are plainly mandated by statute in short we cannot ignore the plain language of the statute and in effect rewrite the statute to achieve what may seem to petitioner to be a more equitable result see 683_f2d_57 3d cir affg tcmemo_1980_532 661_f2d_53 5th cir affg 74_tc_1057 d j lee m d inc v commissioner t c pincite accordingly petitioner did not make a timely contribution to the wenger plan for purposes of the minimum_funding_standard of sec_412 respondent’s determination of excise_tax under sec_4971 is therefore sustained to reflect our disposition of the disputed issue as well as petitioner’s concession decision will be entered for respondent
